                     Case 4:20-cv-02058-ACA Document 72-1 Filed 06/18/21 Page 1 of 3                                                  FILED
                                                                                                                             2021 Jun-18 PM 03:25
                                                                                                                            U.S. DISTRICT COURT
                                                                                                              Ruth Brown <ruth@loevy.com>
                                                                                                                                N.D. OF ALABAMA



certain defendants
Bob Northcutt <Bob.Northcutt@chlaw.com>                                                                         Thu, Apr 1, 2021 at 11:22 AM
To: Ruth Brown <ruth@loevy.com>
Cc: La Keisha Butler <LButler@maynardcooper.com>, Matthew Reeves <MReeves@maynardcooper.com>, Rick Hill <Rick.Hill@chlaw.com>, Megan
Pierce <megan@loevy.com>, Anil Mujumdar <anil@dagneylaw.com>, Elizabeth Dia <dia@loevy.com>, Bill Lunsford <blunsford@maynardcooper.com>,
Stephen Rogers <SRogers@maynardcooper.com>, "Smithee, Stephanie (DOC)" <Stephanie.Smithee@doc.alabama.gov>, "James Walter, Jr."
<Jimmy.Walter@chlaw.com>, Rebecca Vaden <RVaden@maynardcooper.com>, Isabella Fank <IFank@maynardcooper.com>, Ethan Woodward
<ethan@loevy.com>, Beth Warren <beth.warren@chlaw.com>


 Ruth,



 We will appear and accept service for Caver and Garrett in the Ezell case.



 Willie McLemore is a former employee who we have been unable to reach. His last known address is




 Thanks




 Bob Northcutt

 SHAREHOLDER


 Capell & Howard, P.C.

  334-241-8083 | Bob.Northcutt@chlaw.com


 150 South Perry Street, Montgomery, Alabama 36104




 From: Ruth Brown <ruth@loevy.com>
 Sent: Wednesday, March 31, 2021 12:58 PM
 To: Bob Northcutt <Bob.Northcutt@chlaw.com>
 Cc: La Keisha Butler <LButler@maynardcooper.com>; Matthew Reeves <MReeves@maynardcooper.com>; Rick Hill <Rick.Hill@chlaw.com>;
 Megan Pierce <megan@loevy.com>; Anil Mujumdar <anil@dagneylaw.com>; Elizabeth Dia <dia@loevy.com>; Bill Lunsford
 <blunsford@maynardcooper.com>; Stephen Rogers <SRogers@maynardcooper.com>; Smithee, Stephanie (DOC) <Stephanie.Smithee@doc.
 alabama.gov>; James Walter, Jr. <Jimmy.Walter@chlaw.com>; Rebecca Vaden <RVaden@maynardcooper.com>; Isabella Fank
 <IFank@maynardcooper.com>; Ethan Woodward <ethan@loevy.com>
 Subject: Re: ADOC/D.S./Ezell--Proposal to Resolve the Discovery Dispute



 Bob,



 Just following up on the service issue regarding Caver and Garrett - see below. Can you provide an update?



 Thanks,

 Ruth
                   Case 4:20-cv-02058-ACA Document 72-1 Filed 06/18/21 Page 2 of 3
On Mon, Mar 15, 2021 at 9:22 PM Ruth Brown <ruth@loevy.com> wrote:

  Thanks, Bob. We'll wait to hear back from you.



  On Mon, Mar 15, 2021 at 2:34 PM Bob Northcutt <Bob.Northcutt@chlaw.com> wrote:

    Ruth, I am trying to confirm that Caver and Garrett are current DOC employees and if so we will be glad to accept service. . If they are not,
    then we will try to reach out to them for permission and if we do not hear back then will provide you with their last know address. You can
    assume this will be true for all our clients in all our cases. Give me another day or so to see what I can learn about Caver and Garrett.



    I learned Friday that we will be involved in the Guy case but do not yet know which defendants we will represent. I hope to know shortly.



    I may have gotten lost in all the emails about service so let me know if you are waiting to hear from me about anyone else.



    Thanks




    Bob Northcutt

    SHAREHOLDER


    Capell & Howard, P.C.

     334-241-8083 | Bob.Northcutt@chlaw.com


    150 South Perry Street, Montgomery, Alabama 36104




    From: Ruth Brown <ruth@loevy.com>
    Sent: Monday, March 15, 2021 10:28 AM
    To: Bob Northcutt <Bob.Northcutt@chlaw.com>
    Cc: La Keisha Butler <LButler@maynardcooper.com>; Matthew Reeves <MReeves@maynardcooper.com>; Rick Hill <Rick.Hill@chlaw.com>;
    Megan Pierce <megan@loevy.com>; Anil Mujumdar <anil@dagneylaw.com>; Elizabeth Dia <dia@loevy.com>; Bill Lunsford
    <blunsford@maynardcooper.com>; Stephen Rogers <SRogers@maynardcooper.com>; Smithee, Stephanie (DOC)
    <Stephanie.Smithee@doc.alabama.gov>; James Walter, Jr. <Jimmy.Walter@chlaw.com>; Rebecca Vaden <RVaden@maynardcooper.com>;
    Isabella Fank <IFank@maynardcooper.com>; Ethan Woodward <ethan@loevy.com>
    Subject: Re: ADOC/D.S./Ezell--Proposal to Resolve the Discovery Dispute



    Counsel,



    A few matters regarding service in Ezell:



    1. We have attached our motion to extend time to serve in Ezell, pursuant to the parties' agreement. Kindly let me know if there are any issues;
    otherwise, I will plan to file it this evening.

    2. Pursuant to the parties' agreement in Ezell, we are attaching a waiver of service for Defendant Givens, who has agreed to execute it within
    14 days.

    3. We are also attaching a waiver for Defendant Jones; kindly let us know if she agrees to execute it.

    4. Bob, regarding Defendants Caver and Garrett, let us know if you will accept service of the complaint on their behalf; if so, we attach the
    complaint here for your convenience.



    Thanks,
                Case 4:20-cv-02058-ACA Document 72-1 Filed 06/18/21 Page 3 of 3
Ruth



On Fri, Mar 12, 2021 at 7:33 AM Bob Northcutt <Bob.Northcutt@chlaw.com> wrote:

  We have been advised that the Capell firm will be representing the Cube Officer Cynthia Caver and the Population Gate Officer Eric
  Garrett, who are believed to have been on duty on the date at issue.




  Bob Northcutt

  SHAREHOLDER


  Capell & Howard, P.C.

   334-241-8083 | Bob.Northcutt@chlaw.com


  150 South Perry Street, Montgomery, Alabama 36104




  From: Ruth Brown <ruth@loevy.com>
  Sent: Thursday, March 11, 2021 8:26 PM
  To: La Keisha Butler <LButler@maynardcooper.com>
  Cc: Matthew Reeves <MReeves@maynardcooper.com>; Rick Hill <Rick.Hill@chlaw.com>; Megan Pierce <megan@loevy.com>; Anil
  Mujumdar <anil@dagneylaw.com>; Elizabeth Dia <dia@loevy.com>; Bill Lunsford <blunsford@maynardcooper.com>; Stephen Rogers
  <SRogers@maynardcooper.com>; Smithee, Stephanie (DOC) <Stephanie.Smithee@doc.alabama.gov>; James Walter, Jr.
  <Jimmy.Walter@chlaw.com>; Rebecca Vaden <RVaden@maynardcooper.com>; Isabella Fank <IFank@maynardcooper.com>; Bob
  Northcutt <Bob.Northcutt@chlaw.com>
  Subject: Re: ADOC/D.S./Ezell--Proposal to Resolve the Discovery Dispute



  Counsel:



  Just reaching out about this agreement below because we were expecting to receive the names of the On-Duty Cube Officer and On-Duty
  Gate Officer today pursuant to the parties agreement at No. 4, below. Unless I missed it, I don't believe Defendants have provided that
  information yet. Please provide by tomorrow at noon at the latest, and let us know immediately if that will be an issue.



  Kind regards,

  Ruth



  On Fri, Mar 5, 2021 at 3:49 PM La Keisha Butler <LButler@maynardcooper.com> wrote:

       Ruth,



       Your change is blue is fine with us.




       La Keisha Butler
       Of Counsel | Litigation
       P: 256.512.5745
       LButler@maynardcooper.com | V-card


       ____
